Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendment dated 11/15/21 has been entered. Claims 1, 10, and 22 have been amended. Claim 3 has been cancelled. This leaves claims 1, 2, and 4-22 currently pending and active.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Yuan Yuan Zhang on 3/8/22.
The application has been amended as follows: 
Claim 9 should be amended to read: The window member of claim 1, wherein each of the first and second members further comprises at least one of silicone-,
Claim 14 should be amended to read: The display device of claim 10, wherein each of the first and second members further comprises at least one of silicone-, 
Allowable Subject Matter
Claims 1, 2, and 4-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Lee (US 2015/49428) teaches a display device (Lee para [62]) comprising a display panel and a window panel (member) applied to a surface of the display panel (Lee para [78]). Lee para [08-11; 81-85]). Specifically, the second layer (member) may have an elastic modulus higher (larger) than that of the first layer (member) (Lee para [82]). The first layer may be materials including acrylic or silicone resins (Lee para [85]) and the second layer may be materials including poly(methyl methacrylate) and copolymers thereof (Lee para [84]). However, Lee does not teach a polyurethane component to the first and second members, nor a ratio of the elastic modulus between the first and second members being 1:100, 1:500, 1:800, or 1:1000.  As Lee no longer teaches the same materials claimed, the prior inherency rejection for the absolute value of the relative recovery rates of the first and second members being 45% or less, with the second member having a recovery rate of 40% or more no longer stands.
While Kee (US 2015/0201487) was previously utilized to teach the inclusion of a polyurethane component in an acrylic and/or silicone layer, Kee does not teach the claimed ratio of elastic modulus of the first and second members.
Further, Erdogan-Huang (WO 2016/8196458) was found upon review, which teaches an assembly layer for a flexible device, such as a display (Erdodgan-Huang p 3, ln 13-15) comprising acrylic, silicone, and/or urethane components (Erdogan pp 3-4). Erdogan-Huang further teaches a particular embodiment where an acrylate may act as a crosslinker for a urethane-silicone copolymer (Erdogan-Huang p 4 ln 7-12), and that there may be more than one assembly layer in a laminate, either identical or with different properties (Erdogan-Huang p 11, ln 13-17).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-83.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/L.B.F/            Examiner, Art Unit 1781                                                                                                                                                                                            	2/22/22

/FRANK J VINEIS/            Supervisory Patent Examiner, Art Unit 1781